Mr Chief Justice Marshall.
The court are unanimous in refusing the motion. The object of the section in the duty law is to secure the prompt collection of duties, indisputably ascertained. When there are errors in calculating the duties, and they are alleged on affidavits, the delay of one term is allowed. And where there is a real defence, an opportunity to obtain evidence by a continuance, according to the circumstances of the case, must be given. There cannot be a case of this description where the opportunity should be denied.
Mandamus refused, and the motion overruled.